IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-76,647-01
& WR-76,647-02



HONORABLE KEN ANDERSON, Relator

v. 


  			 HONORABLE SID HARLE, Respondent





ON APPLICATIONS FOR
WRITS OF MANDAMUS AND PROHIBITION

RELATED TO CAUSE NO. 86-452-K26 IN

THE 26TH JUDICIAL DISTRICT COURT OF

WILLIAMSON COUNTY, TEXAS




	Womack, J., filed a statement:

	Because a member of my family was counsel for the defendant in the criminal case that
underlies these applications, I have taken no part in the consideration or decision of them.

Filed October 26, 2011.
Do Not Publish.